Title: From George Washington to David Humphreys, 22 November 1780
From: Washington, George
To: Humphreys, David


                        
                            Sir,
                             22 November 1780
                        
                        You are immediately to proceed to West Point and communicate the business committed to you, in confidence to
                            Majr Genl Heath, and to no other person whatsoever—from thence you will repair to the Detachmt at the White Plains,
                            on friday next, taking Measures to prevent their leaving that place, before you get to them. and in the course of the
                            succeeding Night you may inform the Commanding Officer, of the Enterprize in Contemplation against the Enemy’s Posts on
                            York Island.
                        As the Troops are constantly to lye on their Arms, no previous notice should be given, but they may be put
                            in Motion precisely at 4 oClock, and commence a slow and regular march towards Kings Bridge, until they shall discover or
                            be informed of the concerted signal’s being made, when the march must be pressed with the greatest rapidity—Parties of
                            Horse should be sent forward to keep a look out for the signals.
                        Although the main Body ought to be kept Compact—Patroles of Horse and light-Parties might be sent towards
                            East and West Chester—And upon the signals being discovered, Sheldons Regt and the Connecticut State Troops (which may
                            also be put in Motion as soon as the Orders can be communicated after 4 oClock) should be pushed forward to intercept any
                            of the Enemy, who may attempt to gain Frog’s Neck, and to Cut off the Refugee Corps at Morrissania. A few Men with some
                            address may spread such an Alarm as to prevent an attempt of the Enemy to retreat to Frog’s Neck, from an apprehension of
                            surrounding Parties.
                        You will communicate these instructions to the Commanding Officer of the Detachmt, who upon his approach to
                            King’s Bridge, will receive Orders from me as early as possible.
                        Should the signals not be discovered, the Troops will halt at least 6 Miles from the Bridge, untill further
                            intelligence can be obtained.
                        The absolute necessity of the most perfect secrecy is the occasion of Communicating my Orders thro this
                            channel. Given at Head Quarters Passaic Falls this 22d day of Novr 1780.
                        
                            Go.Washington
                        
                    